Title: From John Adams to Timothy Pickering, 2 August 1799
From: Adams, John
To: Pickering, Timothy



Sir:
Quincy August 2d 1799

Mr Cunnington has been at Quincy & exhibited to me a model of the machinery represented by the inclosed draught. The splendor of the light was so great & the experriment succeeded in all respects so well that I really think the invention a great improvement in œconomy as well as general utility in other respects.
I pray you to show the plan & papers to the Secretary of the Treasury & request his attention to it, as well as Mr Millers. If any thing can be done, I shall be very glad. The man I fear though very genteel & ingenious, has been unfortunate and is in straightened circumstances
